DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 November 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0306552) in view of Kawamura et al. (US 2013/0311707) and Intel (“Understanding the Flash Translation Layer (FTL) Specification”).
In regards to claims 1 and 10, Liu teaches a computer system, comprising: 
a processor (“a processor”, claim 11); and 
a memory coupled to the processor and storing instructions (“a read only memory RAM including a computer program having program instructions”, claim 11), which when executed by the processor cause the processor to perform a method, the method comprising: 
receiving a chunk of data to be written to a non-volatile memory, wherein the chunk includes a plurality of sectors, and wherein the plurality of sectors are assigned with consecutive logical block addresses (“As used herein, a chunk is a contiguous block of data in the volume of a predetermined size.”, paragraph 0034; “Further, a sector 210 is the minimal write unit for an application, and L2P is the flash translation layer mapping table, which maps a logical block address (LBA) to a physical address (Flash Address).”, paragraph 0037); 
writing the a first set of sectors from a first buffer to the non-volatile memory at a first physical page address, wherein the first set of sectors are assigned with a first set of consecutive logical block addresses (“When a write buffer stores enough sectors to fill a page, content of the write buffer is written to a page in flash memory such that the page is filled. Further, the write buffer is freed after writing the content of the write buffer to the flash memory.”, abstract); and 
creating, in a data structure, a first entry which maps logical block addresses to physical page addresses (“Further, a sector 210 is the minimal write unit for an application, and L2P is the flash translation layer mapping table, which maps a logical block address (LBA) to a physical address (Flash Address).”, paragraph 0037; “If the flash programming is successful, the L2P entry is updated to reflect the persistent address on flash and to recycle the buffer for remaining sectors in a chunk.”, paragraph 0059).
Liu fails to teach that the first entry maps each logical block address of the first set of consecutive logical block addresses to the same first physical page address;
wherein an entry in the data structure includes only a single physical page address mapped to multiple logical block addresses, and wherein two least significant bits of each logical block address are used to subsequently retrieve data stored at the physical page address; and
executing a read request based on a respective logical block address mapped in the first entry, by:
searching the data structure based on most significant bits of the respective LBA to obtain the first physical page address; and
retrieving data stored at the first physical page address based on two least significant bits of the respective logical block address.
  Kawamura teaches that the first entry maps each logical block address of the first set of consecutive logical block addresses to the same first physical page address (“The logical-physical translation table 406 comprises an entry for each physical page 305. Each entry comprises a block number 604, an in-block page number 603, an attribute 601, and an address 602.”, paragraph 0086; “The address 602 here is the logical page number of the logical page 403. The address 602 may be the start LBA of the logical page 403.”, paragraph 0088; See also figures 4 and 6; “Each logical page 403 is indicated by a start LBA, such as 0x00, 0x08, and so forth. For example, a logical page 403 having a LBA range of 0x00 through 0x07 is allocated to the physical page #0 of the physical block #0 of the flash memory chip #0.”, paragraph 0078);
wherein an entry in the data structure includes only a single physical page address mapped to multiple logical block addresses (“The logical-physical translation table 406 comprises an entry for each physical page 305. Each entry comprises a block number 604, an in-block page number 603, an attribute 601, and an address 602.”, paragraph 0086; “The address 602 here is the logical page number of the logical page 403. The address 602 may be the start LBA of the logical page 403.”, paragraph 0088; “Each logical page 403 is indicated by a start LBA, such as 0x00, 0x08, and so forth. For example, a logical page 403 having a LBA range of 0x00 through 0x07 is allocated to the physical page #0 of the physical block #0 of the flash memory chip #0.”, paragraph 0078); and
executing a read request based on a respective logical block address mapped in the first entry (“In a case where a read request specifying a logical page 403 with a start LBA of 0x00 has been issued from the host 110, the flash memory controller 103 receives this read request, and in accordance with this read request, uses the logical-physical translation program 205 to identify the physical page #0 of the physical block #0 of the flash memory chip #0 as the physical address corresponding to the logical page 403 with the start LBA of 0x00, reads data from the identified physical page 305, and returns a read result, which includes the read data, to the host 110.”, paragraph 0078), by:
searching the data structure based on the respective LBA to obtain the first physical page address (“In a case where a read request specifying a logical page 403 with a start LBA of 0x00 has been issued from the host 110, the flash memory controller 103 receives this read request, and in accordance with this read request, uses the logical-physical translation program 205 to identify the physical page #0 of the physical block #0 of the flash memory chip #0 as the physical address corresponding to the logical page 403 with the start LBA of 0x00, reads data from the identified physical page 305, and returns a read result, which includes the read data, to the host 110.”, paragraph 0078); and
retrieving data stored at the first physical page address (“In a case where a read request specifying a logical page 403 with a start LBA of 0x00 has been issued from the host 110, the flash memory controller 103 receives this read request, and in accordance with this read request, uses the logical-physical translation program 205 to identify the physical page #0 of the physical block #0 
in order “to flexibly control the association between a logical address and a physical address while reducing the size of the management information” (paragraph 0017).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu with Kawamura such that the first entry maps each logical block address of the first set of consecutive logical block addresses to the same first physical page address;
wherein an entry in the data structure includes only a single physical page address mapped to multiple logical block addresses, and wherein two least significant bits of each logical block address are used to subsequently retrieve data stored at the physical page address; and
executing a read request based on a respective logical block address mapped in the first entry, by:
searching the data structure based on most significant bits of the respective LBA to obtain the first physical page address; and
retrieving data stored at the first physical page address based on two least significant bits of the respective logical block address
in order “to flexibly control the association between a logical address and a physical address while reducing the size of the management information” (id
Liu in view of Kawamura fails to teach that two least significant bits of each logical block address are used to subsequently retrieve data stored at the physical page address;
searching the data structure based on most significant bits of the respective LBA; and
retrieving data stored at the first physical page address based on two least significant bits of the respective logical block address.
Intel teaches that two least significant bits of each logical block address are used to subsequently retrieve data stored at the physical page address (“The second part, consisting of the least significant bits, is an offset into that particular Erase Unit. The number of bits in each part is dependent upon the size of the Erase Unit.”, section 7.0);
searching the data structure based on most significant bits of the respective LBA (“FTL matches the LogicalEUN to a PhysicalEUN by scanning the media and recording the relationship in an array at initialization/card insertion. These relationships are used to translate between physical and logical addresses. A logical address may be treated as having two distinct sections. The first, consisting of the most significant bits, refers to the LogicalEUN.”, section 7.0); and
retrieving data stored at the first physical page address based on two least significant bits of the respective logical block address (“In order to read the data, FTL translates the logical address to a physical address.”, section 8.0; “The second part, consisting of the least significant bits, is an offset into that particular Erase Unit. The number of bits in each part is dependent upon the size of the Erase Unit.”, section 7.0).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu with Kawamura and Intel such that two least significant bits of each logical block address are used to subsequently retrieve data stored at the physical page address;
searching the data structure based on most significant bits of the respective LBA; and
retrieving data stored at the first physical page address based on two least significant bits of the respective logical block address
in order to reduce the amount of data stored.
In regards to claims 2 and 11, Liu further teaches that prior to writing the first set of sectors from the first buffer to the non-volatile memory, the method further comprises: 
in response to determining that a first sector is associated with an existing stream for the chunk, appending the first sector to one or more other sectors stored in the first buffer, wherein the first buffer is associated with the existing stream (“If both conditions are met, the incoming sector is moved to the corresponding buffer for that entry at Offset(LBAx)/(PU size/sector size), and Last_Offset is incremented by 1.”, paragraph 0052); 
wherein writing the first set of sectors from the first buffer to the non-volatile memory comprises, in response to detecting that a total size of the stored sectors in the first buffer is the same as a first size of a physical page in the non-volatile memory, writing the stored first set of sectors from the first buffer to the non-volatile memory (“When a write buffer stores enough sectors to fill a page, content of the write buffer is 
In regards to claims 3 and 12, Liu further teaches that the method further comprises: 
marking as available a space in the first buffer corresponding to the written sectors (“Further, the write buffer is freed after writing the content of the write buffer to the flash memory.”, abstract).
In regards to claims 4 and 13, Liu further teaches that in response to appending the first sector to one or more other sectors stored in the first buffer, the method further comprises: 
generating an acknowledgment of a write commit for an application from which the chunk of data is received (“As the write data comes in, the write data is written into NVRAM 708, and an acknowledgment is sent back to the initiator (e.g., the host or application making the request).”, paragraph 0091).
In regards to claims 5 and 14, Liu further teaches that the method further comprises: 
in response to determining that a second sector is not associated with an existing stream for the chunk (“If the new write is not part of an existing stream, the new write is checked against all the entries in the waiting buffer to see whether an existing entry has the same LBA tag.”, paragraph 0069): 
in response to successfully allocating a second buffer associated with a new stream, writing the second sector to the second buffer (“Otherwise, the new received write is stored into the waiting buffer.”, paragraph 0069); and 
in response to unsuccessfully allocating the second buffer (“In one embodiment, the waiting buffer is a first-in first-out (FIFO) queue of fixed size, and overflow entries are placed into a stream reserved for random traffic.”, paragraph 0070): 
successfully obtaining a reserved buffer from a reserved pool of buffers (“In one embodiment, the waiting buffer is a first-in first-out (FIFO) queue of fixed size, and overflow entries are placed into a stream reserved for random traffic.”, paragraph 0070); and 
writing the second sector to the reserved buffer (“In one embodiment, the waiting buffer is a first-in first-out (FIFO) queue of fixed size, and overflow entries are placed into a stream reserved for random traffic.”, paragraph 0070).
In regards to claim 18, Liu teaches an apparatus, comprising: 
a controller; a volatile memory; and a non-volatile memory (See figure 1), wherein the controller stores instructions to: 
receive a chunk of data to be written to the non-volatile memory, wherein the chunk includes a plurality of sectors, and wherein consecutive logical block addresses are assigned to the plurality of sectors (“As used herein, a chunk is a contiguous block of data in the volume of a predetermined size.”, paragraph 0034; “Further, a sector 210 is the minimal write unit for an application, and L2P is the flash translation layer mapping table, which maps a logical block address (LBA) to a physical address (Flash Address).”, paragraph 0037); 
in response to determining that a first sector is associated with an existing stream for the chunk, append the first sector to one or more other sectors stored in a first buffer associated with the existing stream (“The buffer-allocation thread takes an incoming LBAx as the input and searches the n entries in the buffer allocation table 304 to check for a mapping entry whose LBA tag matches the Tag(LBAx). If such entry is found, the thread verifies if the Offset(LBAx) is equal to the Last_Offset+1. If both conditions are met, the incoming sector is moved to the corresponding buffer for that entry at Offset(LBAx)/(PU size/sector size), and Last_Offset is incremented by 1.”, paragraph 0052), wherein the first buffer is stored in the volatile memory (“The write buffers 308 can be implemented in SRAM 103 in the SSD controller 102 and/or in DRAM 104 outside SSD controller 102.”, paragraph 0049), and wherein the one or more other sectors comprise a first set of sectors which are assigned with a first set of consecutive logical block addresses (“As used herein, a chunk is a contiguous block of data in the volume of a predetermined size.”, paragraph 0034); 
detect that a total size of the stored sectors in the first buffer is the same as a first size of a physical page in the non-volatile memory (“When a write buffer stores enough sectors to fill a page, content of the write buffer is written to a page in flash memory such that the page is filled. Further, the write buffer is freed after writing the content of the write buffer to the flash memory.”, abstract); 
write the stored sectors from the first buffer to the non-volatile memory at a first physical page address (“When a write buffer stores enough sectors to fill a page, content of the write buffer is written to a page in flash memory such that the page is 
mark as available a space in the first buffer corresponding to the written sectors (“When a write buffer stores enough sectors to fill a page, content of the write buffer is written to a page in flash memory such that the page is filled. Further, the write buffer is freed after writing the content of the write buffer to the flash memory.”, abstract); and 
create, in a data structure, a first entry which maps logical block addresses to physical page addresses (“Further, a sector 210 is the minimal write unit for an application, and L2P is the flash translation layer mapping table, which maps a logical block address (LBA) to a physical address (Flash Address).”, paragraph 0037; “If the flash programming is successful, the L2P entry is updated to reflect the persistent address on flash and to recycle the buffer for remaining sectors in a chunk.”, paragraph 0059).
Liu fails to teach that the first entry maps each logical block address of the first set of consecutive logical block addresses to the same first physical page address,
wherein an entry in the data structure includes only a single physical page address mapped to multiple logical block addresses, and wherein two least significant bits of each logical block address are used to subsequently retrieve data stored at the physical page address; and
executing a read request based on a respective logical block address mapped in the first entry, by:
searching the data structure based on most significant bits of the respective LBA to obtain the first physical page address; and
retrieving data stored at the first physical page address based on two least significant bits of the respective logical block address.
  Kawamura teaches that the first entry maps each logical block address of the first set of consecutive logical block addresses to the same first physical page address (“The logical-physical translation table 406 comprises an entry for each physical page 305. Each entry comprises a block number 604, an in-block page number 603, an attribute 601, and an address 602.”, paragraph 0086; “The address 602 here is the logical page number of the logical page 403. The address 602 may be the start LBA of the logical page 403.”, paragraph 0088; See also figures 4 and 6; “Each logical page 403 is indicated by a start LBA, such as 0x00, 0x08, and so forth. For example, a logical page 403 having a LBA range of 0x00 through 0x07 is allocated to the physical page #0 of the physical block #0 of the flash memory chip #0.”, paragraph 0078);
wherein an entry in the data structure includes only a single physical page address mapped to multiple logical block addresses (“The logical-physical translation table 406 comprises an entry for each physical page 305. Each entry comprises a block number 604, an in-block page number 603, an attribute 601, and an address 602.”, paragraph 0086; “The address 602 here is the logical page number of the logical page 403. The address 602 may be the start LBA of the logical page 403.”, paragraph 0088; “Each logical page 403 is indicated by a start LBA, such as 0x00, 0x08, and so forth. For example, a logical page 403 having a LBA range of 0x00 through 0x07 is allocated to the physical page #0 of the physical block #0 of the flash memory chip #0.”, paragraph 0078); and
executing a read request based on a respective logical block address mapped in the first entry (“In a case where a read request specifying a logical page 403 with a start LBA of 0x00 has been issued from the host 110, the flash memory controller 103 receives this read request, and in accordance with this read request, uses the logical-physical translation program 205 to identify the physical page #0 of the physical block #0 of the flash memory chip #0 as the physical address corresponding to the logical page 403 with the start LBA of 0x00, reads data from the identified physical page 305, and returns a read result, which includes the read data, to the host 110.”, paragraph 0078), by:
searching the data structure based on the respective LBA to obtain the first physical page address (“In a case where a read request specifying a logical page 403 with a start LBA of 0x00 has been issued from the host 110, the flash memory controller 103 receives this read request, and in accordance with this read request, uses the logical-physical translation program 205 to identify the physical page #0 of the physical block #0 of the flash memory chip #0 as the physical address corresponding to the logical page 403 with the start LBA of 0x00, reads data from the identified physical page 305, and returns a read result, which includes the read data, to the host 110.”, paragraph 0078); and
retrieving data stored at the first physical page address (“In a case where a read request specifying a logical page 403 with a start LBA of 0x00 has been issued from the host 110, the flash memory controller 103 receives this read request, and in accordance with this read request, uses the logical-physical translation program 205 to identify the physical page #0 of the physical block #0 
in order “to flexibly control the association between a logical address and a physical address while reducing the size of the management information” (paragraph 0017).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu with Kawamura such that the first entry maps each logical block address of the first set of consecutive logical block addresses to the same first physical page address;
wherein an entry in the data structure includes only a single physical page address mapped to multiple logical block addresses, and wherein two least significant bits of each logical block address are used to subsequently retrieve data stored at the physical page address; and
executing a read request based on a respective logical block address mapped in the first entry, by:
searching the data structure based on most significant bits of the respective LBA to obtain the first physical page address; and
retrieving data stored at the first physical page address based on two least significant bits of the respective logical block address
in order “to flexibly control the association between a logical address and a physical address while reducing the size of the management information” (id
Liu in view of Kawamura fails to teach that two least significant bits of each logical block address are used to subsequently retrieve data stored at the physical page address;
searching the data structure based on most significant bits of the respective LBA; and
retrieving data stored at the first physical page address based on two least significant bits of the respective logical block address.
Intel teaches that two least significant bits of each logical block address are used to subsequently retrieve data stored at the physical page address (“The second part, consisting of the least significant bits, is an offset into that particular Erase Unit. The number of bits in each part is dependent upon the size of the Erase Unit.”, section 7.0);
searching the data structure based on most significant bits of the respective LBA (“FTL matches the LogicalEUN to a PhysicalEUN by scanning the media and recording the relationship in an array at initialization/card insertion. These relationships are used to translate between physical and logical addresses. A logical address may be treated as having two distinct sections. The first, consisting of the most significant bits, refers to the LogicalEUN.”, section 7.0); and
retrieving data stored at the first physical page address based on two least significant bits of the respective logical block address (“In order to read the data, FTL translates the logical address to a physical address.”, section 8.0; “The second part, consisting of the least significant bits, is an offset into that particular Erase Unit. The number of bits in each part is dependent upon the size of the Erase Unit.”, section 7.0).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu with Kawamura and Intel such that two least significant bits of each logical block address are used to subsequently retrieve data stored at the physical page address;
searching the data structure based on most significant bits of the respective LBA; and
retrieving data stored at the first physical page address based on two least significant bits of the respective logical block address
in order to reduce the amount of data stored.
In regards to claim 19, Liu further teaches that the controller stores instructions further to: 
in response to determining that a second sector is not associated with an existing stream for the chunk (“If the new write is not part of an existing stream, the new write is checked against all the entries in the waiting buffer to see whether an existing entry has the same LBA tag.”, paragraph 0069): 
in response to successfully allocating a second buffer associated with a new stream, write the second sector to the second buffer (“Otherwise, the new received write is stored into the waiting buffer.”, paragraph 0069); and 
in response to unsuccessfully allocating the second buffer, obtain a reserved buffer from a reserved pool of buffers and write the second sector to the reserved buffer (“In one embodiment, the waiting buffer is a first-in first-out (FIFO) queue of fixed size, and overflow entries are placed into a stream reserved for random traffic.”, paragraph 0070).

Claims 6, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0306552) in view of Kawamura et al. (US 2013/0311707), Intel (“Understanding the Flash Translation Layer (FTL) Specification”), and Hashimoto et al. (US 2016/0313943).
In regards to claims 6, 15, and 20, Liu further teaches that in response to unsuccessfully allocating the second buffer, the method further comprises: 
creating, in the data structure, a second entry which maps logical block addresses of sectors of the third data to the second physical page address (“If the flash programming is successful, the L2P entry is updated to reflect the persistent address on flash and to recycle the buffer for remaining sectors in a chunk.”, paragraph 0059); 
allocating the third buffer as the new buffer (“Otherwise, the new received write is stored into the waiting buffer.”, paragraph 0069); and 
writing the second sector to the third buffer (“Otherwise, the new received write is stored into the waiting buffer.”, paragraph 0069).
Liu in view of Kawamura and Intel fails to teach that in response to unsuccessfully allocating the second buffer, the method further comprises: 
unsuccessfully obtaining a reserved buffer from a reserved pool of buffers; 
identifying a third buffer with sectors of a total size less than the first size; 
appending dummy data to the third buffer to obtain third data of the first size; 
writing the third data from the third buffer to the non-volatile memory at a second physical page address; and
marking as available a space in the third buffer corresponding to the third data.
Hashimoto teaches that in response to unsuccessfully allocating the second buffer, the method further comprises: 
unsuccessfully obtaining a reserved buffer from a reserved pool of buffers (No arrow of S55, figure 34); 
identifying a third buffer with sectors of a total size less than the first size (S61, figure 35); 
appending dummy data to the third buffer to obtain third data of the first size (S61, figure 35); 
writing the third data from the third buffer to the non-volatile memory at a second physical page address (S62, figure 35); and
marking as available a space in the third buffer corresponding to the third data (S63, figure 35)
in order to improve reliability (paragraph 0403).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu with Kawamura, Intel, and Hashimoto such that in response to unsuccessfully allocating the second buffer, the method further comprises: 
unsuccessfully obtaining a reserved buffer from a reserved pool of buffers; 
identifying a third buffer with sectors of a total size less than the first size; 
appending dummy data to the third buffer to obtain third data of the first size; 
writing the third data from the third buffer to the non-volatile memory at a second physical page address; and
marking as available a space in the third buffer corresponding to the third data
in order to improve reliability (id.).

Claims 7, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0306552) in view of Kawamura et al. (US 2013/0311707), Intel (“Understanding the Flash Translation Layer (FTL) Specification”), and Sundaram et al. (US 2015/0193338).
In regards to claim 7, Liu further teaches that the chunk is associated with a unique application (“The volume may be divided into chunks of equal size, where the chunk is a contiguous extent in the logical address space that is written sequentially by an application.”, paragraph 0034), 
wherein a respective logical extent comprises a plurality of logical pages (See paragraphs 0033-0034),
 wherein a respective logical page comprises one or more sectors with consecutive logical block addresses (See paragraphs 0033, 0034, and 0037), and 
wherein a logical block address corresponds to a sector of the chunk (“L2P is the flash translation layer mapping table, which maps a logical block address (LBA) to a physical address (Flash Address)”, paragraph 0037).
Liu in view of Kawamura and Intel fails to teach that the chunk comprises a plurality of logical extents.  Sundaram teaches that the chunk comprises a plurality of logical extents (“Notably, the extents 610 pending a write operation on an SSD 260 may be accumulated into a chunk 720d,e”, paragraph 0075) “thereby reducing the performance impact of the FTL in the SSD” (paragraph 0075).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed id.).
In regards to claim 8, Liu further teaches that the non-volatile memory comprises a NAND-based flash memory, wherein the respective logical page is a NAND logical page, and wherein the first physical page address corresponds to a NAND physical page (“Flash cells can be packaged as NOR cells or as NAND cells. With NOR, data can be addressed with a granularity of bytes and more transistors are needed to achieve this byte-level granularity, making NOR cells expensive. With NAND cells, the cells are organized into pages, where each flash page can be individually read and written to.”, paragraph 0029).
In regards to claim 16, Liu further teaches that the chunk is associated with a unique application (“The volume may be divided into chunks of equal size, where the chunk is a contiguous extent in the logical address space that is written sequentially by an application.”, paragraph 0034), 
wherein a respective logical extent comprises a plurality of logical pages (See paragraphs 0033-0034), 
wherein a respective logical page comprises one or more sectors with consecutive logical block addresses(See paragraphs 0033, 0034, and 0037), 
wherein a logical block address corresponds to a sector of the chunk (“L2P is the flash translation layer mapping table, which maps a logical block address (LBA) to a physical address (Flash Address)”, paragraph 0037), 
wherein the non-volatile memory comprises a NAND-based flash memory (“Flash cells can be packaged as NOR cells or as NAND cells. With NOR, data can be addressed with a granularity of bytes and more transistors are needed to achieve this byte-level granularity, making NOR cells expensive. With NAND cells, the cells are organized into pages, where each flash page can be individually read and written to.”, paragraph 0029), 
wherein the respective logical page is a NAND logical page (“Flash cells can be packaged as NOR cells or as NAND cells. With NOR, data can be addressed with a granularity of bytes and more transistors are needed to achieve this byte-level granularity, making NOR cells expensive. With NAND cells, the cells are organized into pages, where each flash page can be individually read and written to.”, paragraph 0029), and 
wherein the first physical page address corresponds to a NAND physical page (“Flash cells can be packaged as NOR cells or as NAND cells. With NOR, data can be addressed with a granularity of bytes and more transistors are needed to achieve this byte-level granularity, making NOR cells expensive. With NAND cells, the cells are organized into pages, where each flash page can be individually read and written to.”, paragraph 0029).
Liu in view of Kawamura and Intel fails to teach that the chunk comprises a plurality of logical extents.  Sundaram teaches that the chunk comprises a plurality of logical extents (“Notably, the extents 610 pending a write operation on an SSD 260 may be accumulated into a chunk 720d,e”, paragraph 0075) “thereby reducing the performance impact of the FTL in the SSD” (paragraph 0075).  It would have been id.).

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0306552) in view of Kawamura et al. (US 2013/0311707), Intel (“Understanding the Flash Translation Layer (FTL) Specification”), and Kim et al. ("A Space-Efficient Flash Translation Layer for CompactFlash Systems").
In regards to claims 9 and 17, Intel further teaches that the first entry indicates the logical addresses of the written sectors based on the two least significant bits (“The second part, consisting of the least significant bits, is an offset into that particular Erase Unit. The number of bits in each part is dependent upon the size of the Erase Unit.”, section 7.0).
Liu in view of Kawamura and Intel fails to teach that the data structure is stored in the volatile cache and the non- volatile memory.
Kim teaches that the data structure is stored in the volatile cache (“Second, the located page is fetched to SRAM if it is not currently there (i.e., fetched on demand). The required mapping table entry can then be accessed by indexing the fetched page using middle-ordered bits of the logical address that are obtained by truncating the high-ordered bits used to index the map directory and the low-ordered bits used for the block offset.”, page 370, paragraph 7) and the non- volatile memory (“In our proposed 
in order to reduce the startup time (page 367, paragraph 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu with Kawamura and Kim such that the data structure is stored in the volatile cache and the non- volatile memory
in order to reduce the startup time (id.).

Response to Arguments
Applicant's arguments filed 16 November 2021 have been fully considered but they are not persuasive.
The Examiner disagrees that Kawamura only discloses a one to one logical to physical mapping.  First, the claims are directed to a one to many mapping between logical block addresses and a physical page address.  Kawamura’s logical page is not a logical block address.  Kawamura teaches that each logical page has a logical block address range (paragraph 0078) and provides the example of logical page 403 having logical block addresses 0x00, 0x01, 0x02, 0x03, 0x04, 0x05, 0x06, and 0x07 (paragraph 0078).  Thus, when Kawamura teaches a one to one mapping between logical pages and physical pages, Kawamura is also teaching an eight to one mapping between logical block addresses and a physical page.
In so far as the least significant bit limitations are concerned, the Examiner has incorporated Intel to teach these limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        20 December 2021